Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carson, J.), rendered August 6, 1994, as amended July 26, 1995, convicting him of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in the fifth degree, criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence;
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the People failed to prove his guilt by legally sufficient evidence is unpreserved for appellate review. In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.